     Case 2:18-cv-00370-SMB Document 149 Filed 10/10/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                    IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Adult Printed Diapers LLC,                       No. CV-18-00370-PHX-SMB
10                Plaintiff,                          ORDER
11   v.
12   Rearz Incorporated, Cooshie Tooshiez LLC,
     Faithfulness LLC, Personal Care Medical
13   Supplies, Northeast Mobility Center,
     Softcradle.com,     Daynitecare.ca,   and
14   Littleforbig.com,
15                Defendants.
16
17
18        IT IS ORDERED that the Clerk of Court terminate this case.
19
20            Dated this 10th day of October, 2019.
21
22
23
24
25
26
27
28
